Oo Aa AN Dn A & W NO KF

NO NO NY NO NY NY NN NY NO KR RFR RF Re Re Re Re Re Re
Oo NY Dn Vu & WY NO KF OD UO WAIHI WD A & WY NY KF CO

 

Case 2:20-cv-00933-PA-KS Document 37 Filed 12/01/20 Page 1of1 Page ID #:4144

JS-6

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

ANTHONY R. WATTS,

Petitioner,

NO. CV 20-933-PA (KS)

JUDGMENT

R.C. JOHNSON, Warden,

)
)
)
)
)
)
)
Respondent. )
)

 

Pursuant to the Court’s Order Accepting Findings and Recommendations of United

States Magistrate Judge,

IT IS ADJUDGED that this action is dismissed with prejudice.

Catlie-|
DATED: December 1, 2020 , |

7

PERCY ANDERSON
UNITED STAYES DISTRICT JUDGE

 

 
